     Case 3:20-cv-00090-HEH Document 16 Filed 09/14/20 Page 1 of 6 PageID# 130




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


WADE WERTHB,etal

                      Plaintiffs,

V.                                                 Civil Action No. 3:20-cv-90-HBH

ALTMAN,etal,

                      Defendants.


                               MEMORANDUM OPINION
     (Granting Defendants' Rule 12(b)(6) Motion to Dismiss Plaintiffs' Complaint
                        and Denying Plaintiffs' Motions as Moot)

        This matter is before the Court on Heike Polumbo("Polumbo") and John Altman,

Jr.'s ("Altman")(collectively "Defendants") Rule 12(b)(6) Motion to Dismiss Plaintiffs

Wade Werthe and Jean Werthe's {pro se "Plaintiffs") Complaint filed on July 07, 2020

(BCF No. 6).' Defendants allege Plaintiffs failed to state a claim upon which relief can

be granted as Plaintiffs' claims are time-barred by the statute of limitations. The parties

have submitted memorandum in support oftheir respective positions, and the Motion is

now ripe for the Court's review. For the reasons stated below, the Motion to Dismiss

Plaintiffs' Complaint will be granted.




'Plaintiffs filed a Motion for Default Judgment(ECF No. 12), claiming that Defendants did not
file their response within twenty-one days. However, Defendants received an extension oftime
from this Court, making their motion to dismiss timely. Therefore, the Court will deny
Plaintiffs' Motion for Default Judgment as moot.
        Plaintiffs additionally filed a Motion for Summary Judgment on September 8, 2020(ECF
No. 15). However, as the Court will grant the Motion to Dismiss, the Motion for Summary
Judgment will be denied as moot.
  Case 3:20-cv-00090-HEH Document 16 Filed 09/14/20 Page 2 of 6 PageID# 131




       On February 12, 2020, Plaintiffs filed a Motion to Proceed In Forma Pauperis

under an action pursuant to 42 U.S.C. § 1983, claiming Defendants violated their

constitutional rights by unlawfully seizing their property in violation ofthe Due Process

Clauses ofthe Fifth and Fourteenth Amendments and the Fourth Amendment's protection

from unreasonable searches and seizures. (EOF No. 1-1 at 4.) Plaintiffs contend that, on

July 5, 2017,Polumbo—^the Zoning Inspector for the City ofHopewell—arrived at

Plaintiffs' property and unlawfully "stole" their business vehicle. (ECF No. 1-1 at 7.)

Polumbo allegedly never gave Plaintiffs information on the location oftheir vehicle and

ordered that their vehicle be destroyed by falsifying a Vehicle Removal Certificate, VSA

40 form, on October 31, 2017. {Id. at 7-8.) Plaintiffs then communicated with Altman—

the City Manager for the City ofHopewell—^that they believed Polumbo stole their

vehicle and the City of Hopewell Police Department("Department") did not write a

police report for the theft. {Id. at 4-5.) Plaintiffs assert that Altman did "nothing" upon

receipt ofthis information and trained Polumbo to create a "vehicle stealing crew." {Id.)

       After Plaintiffs' Motion to Proceed In Forma Pauperis was granted(ECF No. 2)

Defendants thereafter filed a Rule 12(b)(6) Motion to Dismiss Plaintiffs' Complaint.

Defendants contend that Plaintiffs' claim is time-barred as Plaintiffs filed their Complaint

on February 12, 2020, when the injury happened on July 5,2017, exceeding the two-year

statute of limitations period under Virginia law. (ECF No. 7 at 7.)




^ Plaintiffs' claims against the Department and Sandra R. Robinson—^the City of Hopewell
Attorney—^were dismissed from this action without prejudice. (ECF No. 2.)
  Case 3:20-cv-00090-HEH Document 16 Filed 09/14/20 Page 3 of 6 PageID# 132




       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement ofthe claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the .,. claim is and the grounds upon

which it rests.'" BellAtl. Corp. v. Twombly, 550 U.S. 544,555 (2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations," but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Twombly, 550 U.S. at 555 (citations

omitted). Thus, the "[f]actual allegations must be enough to raise a right to relief above

the speculative level," id. (citation omitted), to one that is "plausible on its face," id. at

570, rather than merely "conceivable." Id. In considering such a motion, a plaintiffs

well-pleaded allegations are taken as true and the complaint is viewed in the light most

favorable to the plaintiff. T.G. Slater & Son v. Donald P. & Patricia A. Brennan, LLC,

385 F.3d 836, 841 (4th Cir. 2004)(citation omitted)). Legal conclusions enjoy no such

deference. Ashcroftv. Iqbal, 556 U.S. 662,678(2009).

       Generally, the district court does not consider extrinsic materials when evaluating

a complaint under Rule 12(b)(6). The court may,however, consider "documents

incorporated into the complaint by reference," Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322(2007), as well as documents attached to a motion to dismiss, so

long as they are integral to or explicitly relied upon in the complaint, and the authenticity
  Case 3:20-cv-00090-HEH Document 16 Filed 09/14/20 Page 4 of 6 PageID# 133




of such documents is not disputed. United States ex rel Oberg v. Pa. Higher Educ.

Assistance Agency^ 745 F.3d 131, 136(4th Cir. 2014); Philips v. Pitt Cnty. Mem. Hosp.,

572 F.3d 176, 180(4th Cir. 2009).

       The Court also acknowledges that pro se complaints are afforded a liberal

construction. Later v. Harvey,438 F.3d 404,413 n.3 (4th Cir. 2006). The Court,

however, need not attempt "to discern the unexpressed intent ofthe plaintiff." Id. Nor

does the requirement of liberal construction excuse a clear failure in the pleading to

allege a federally cognizable claim. See Weller v. Dep't ofSac. Services., 901 F.2d 387,

390-91 (4th Cir. 1990). As the Fourth Circuit explained in Beaudett v. City ofHampton,

"[t]hough \pro se'\ litigants cannot, of course, be expected to frame legal issues with the

clarity and precision ideally evident in the work ofthose trained in law, neither can

district courts be required to conjure up and decide issues never fairly presented to them."

775 F.2d 1274, 1276 (4th Cir. 1985).

       When reviewing a 12(b)(6) motion, the Court "generally cannot reach the merits

of an affirmative defense, such as the defense that the plaintiffs claim is time-barred,"

however, the Court may consider an affirmative defense when there are sufficient facts

alleged in the complaint to address the issues raised. Goodman v. Praxair, Inc., 494 F.3d

458,464(4th Cir. 2007). In their Motion to Dismiss, Defendants assert that Plaintiffs'

claims are time barred because the statute of limitations on the underlying claim has

expired. The Court agrees with Defendants that Plaintiffs' suit is time barred, and

therefore, the Motion will be granted.
  Case 3:20-cv-00090-HEH Document 16 Filed 09/14/20 Page 5 of 6 PageID# 134




        In Wilson v. Garcia,the Supreme Court held that, as Congress did not set forth a

statute oflimitations period, § 1983 claims are uniformly treated as personal injury

claims for statute of limitation purposes regardless ofthe underlying constitutional issue.

471 U.S. 261,280(1985). Consequently, federal courts turn to state law to determine the

applicable statute of limitations period. Owens v. Okure,488 U.S. 235,241-42(1989)

(stating that federal courts should apply a state's personal injury statute oflimitations for

a § 1983 claim). However, federal law governs the question of when a cause of action

accrues. Wallace v, Kato,549 U.S. 384, 388(2007). In general, the statute of limitations

begins to run when a plaintiff knows or has reason to know of his injury. Id. at 391-92.

       Here,the alleged violation of constitutional rights took place in Virginia. Under

Virginia law, the statute oflimitations for a personal injury action is two years. Va. Code

Ann. § 8.01-243. Thus,the relevant statute of limitations period is two years. See id.;

Owens,488 U.S. at 241-42. Plaintiffs' cause of action accrued on July 5, 2017,the day

that their vehicle was towed. This is the day when, due to the missing vehicle. Plaintiffs

knew or should have known that an injury had occurred. See Wallace, 549 U.S. at 388.

Plaintiffs were required to file the initial complaint in this Court on or before July 5,

2019. Plaintiffs' did not file until February 12,2020, and, therefore, this suit is time-

barred as it is past the time provided under Virginia law. See § 8.01-243. Thus,the Court

will grant the Motion to Dismiss as the claims are time-barred.

       Accordingly, the Court finds Plaintiffs failed to state a claim ofrelief as Plaintiffs'

claims are time-barred under Virginia's statute of limitations. Accordingly, Defendants'

Rule 12(b)(6) Motion to Dismiss Plaintiffs' Complaint(ECF No.6.) will be granted, and
  Case 3:20-cv-00090-HEH Document 16 Filed 09/14/20 Page 6 of 6 PageID# 135




Plaintiffs' Motion ofRequest for Entry as to Default Judgment(ECF No. 12.) and for

Summary Judgment(ECF No. 15) will both be denied as moot.

      An appropriate Order will accompany this Memorandum Opinion.




                                              Henry E. Hudson
                                              Senior United States District Judge

Date:Ogpr.y*rf^^ft^o
Richmond, Virginia
